NUMBER 13-10-00524-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                    IN RE MEZA SIERRA ENTERPRISES, INC.


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Vela
                   Per Curiam Memorandum Opinion 1

       Relator, Meza Sierra Enterprises, Inc., filed a petition for writ of mandamus on

September 28, 2010. The Court requested and received a response to the petition for

writ of mandamus from the real party in interest, Kingdom Fresh Produce, Inc., and

further received a supplement to the petition for writ of mandamus from relator. The

Court, having examined and fully considered the petition for writ of mandamus, the

response thereto, and the supplement to the petition, is of the opinion that relator has




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
not shown itself entitled to the relief sought.   Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM

Delivered and filed the 1st
day of November, 2010.




                                             2